De Courcy, J.
Edward S. Townsend’s account as guardian of his son Charles E. S. Townsend, covered the period from the beginning of the guardianship in April, 1904, until Charles became of age in May, 1919. His account as guardian of his son Newell C. Townsend was from April, 1904, to July 15, 1920. The Probate Court disallowed the item in each account of an alleged purchase in June, 1911, of twenty shares of the stock of the New York, New Haven and Hartford Railroad; and charged the guardian with the purchase price and interest. The court also reduced the guardian’s fees from $500 to $250 on each account. His appeal from these modifications is before us, with a transcript of the evidence, but without any findings of fact. The decree must stand unless an examination of the evidence shows that it was plainly wrong. Dickinson v. Todd, 172 Mass. 183. Wier v. American Locomotive Co. 215 Mass. 303, 307. Bums v. Hovey, 242 Mass. 363.
*404It appears in evidence that the appellant bought the New Haven stock in June, 1911, paying therefor $145.50 per share and commissions, amounting to $5,823.12. The certificates were taken in his individual name, one for twenty-five shares and one for fifteen shares; and they have always so remained. He kept no record or account which would show that this stock ever belonged to his wards'; and the safe deposit box in which the certificates were kept stood in his name. The stock has paid no dividends since September, 1913. He testified that he had only $3,179.37 uninvested belonging to his wards at the time when he bought it; and that he advanced the balance, intending to repay himself from the dividends and from money that would come to the wards from time to time from the estate of their grandfather. The judge who heard the case apparently did not credit this uncorroborated testimony, but treated the stock as that of the appellant, and credited to him the $380 received as dividends. We cannot say that the Probate Court was wrong in charging the accountant with the amount he claimed to have so paid, and interest thereon at four per cent to the date of the decree.
The same conclusion is reached as to the amount allowed to the guardian for services. From the examination of the appellant it appears that although as a lawyer he presumably was familiar with the duties of a guardian, he signally failed to perform them in many respects. The funds of his wards remained for long periods uninvested; he kept no record or account that would enable any one in the event of his death to determine what money and securities he held for each of the wards; he filed no account in the Probate Court until the present ones; his bond is for only $1,000 and one of the sureties has been dead for ten years; and his alleged investment of funds of the wards in said New Haven stock has been disallowed by the court.

Decree affirmed.